t c summary opinion united_states tax_court paul christopher and kandl lei robinson petitioners v commissioner of internal revenue respondent docket no 23305-05s filed date paul christopher and kandl lei robinson pro sese c teddy li for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure and dollar_figure respectively after concessions the issue for decision is whether petitioners are entitled to charitable_contribution deductions some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits as well as an additional exhibit introduced at trial are incorporated herein by this reference at the time the petition was filed petitioners resided in clarksville maryland petitioners timely filed joint and federal_income_tax returns on their return petitioners reported adjusted_gross_income of dollar_figure and claimed a dollar_figure deduction for cash contributions on their return petitioners reported adjusted_gross_income of dollar_figure and claimed a dollar_figure deduction for cash contributions respondent issued petitioners a notice_of_deficiency in date disallowing dollar_figure of the deductions claimed for and dollar_figure of the deductions claimed for respondent concedes that petitioners are entitled to expense deductions claimed on schedule e supplemental income and loss petitioners also claimed dollar_figure in noncash contributions on their return respondent allowed this noncash contribution deduction and therefore it is not at issue for thus the notice_of_deficiency allowed dollar_figure as a cash contribution deduction for each of the years in issue in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 292_us_435 sec_170 allows as a deduction any charitable_contribution made within the taxable_year deductions for charitable_contributions are allowable only if verified under the regulations prescribed by the secretary sec_170 in general the regulations require the taxpayer to maintain for each contribution of money one of the following a canceled check a receipt from the donee or in the absence of a check or receipt other reliable written records sec_1 170a- a income_tax regs the taxpayer must establish the reliability of the written records sec_1_170a-13 income_tax regs any contribution of dollar_figure or more shall not be allowed unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgement of the contribution by the donee organization sec_170 petitioners contend they made substantial charitable cash contributions in and with money they received from refinancing their house and gifts they received from family aside from minimal receipts and written acknowledgments of contributions petitioners did not provide any canceled checks or other written records of their claimed contributions in this connection the record is unclear as to the basis of respondent’s allowance of deductions for cash contributions for each of the years in issue a receipt should include the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs a reliable written record should include the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs the written acknowledgement must state the amount of cash and a description but not necessarily the value of any property other than cash the taxpayer donated and whether any consideration was given to the taxpayer sec_1_170a-13 income_tax regs when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir to apply the cohan_rule however the court must have a reasonable basis upon which an estimate can be made 85_tc_731 based on all of the facts and circumstances we do not accept petitioners’ testimony as a reasonable basis for estimating additional deductions we therefore limit additional deductions to those that petitioners specifically documented for tax_year petitioners provided a letter from turner construction paul robinson’s employer confirming a dollar_figure contribution made to the university of maryland college park foundation under the company’s gift-matching program and a receipt for a dollar_figure donation to habitat for humanity based on this substantiation respondent’s determination on this issue is sustained except that petitioners are entitled to an additional dollar_figure deduction above the dollar_figure allowed by respondent for for tax_year petitioners provided a receipt for a dollar_figure contribution to the leukemia and lymphoma society they also petitioners also provided a letter from the university of maryland dated date acknowledging a dollar_figure contribution made by petitioners in but the letter from turner dated date acknowledging dollar_figure in contributions appears to be inclusive of that amount provided an acknowledgment of a dollar_figure contribution to the colesville council of community congregations it is not clear whether the purported contribution was cash or noncash since the receipt indicates that dollar_figure is the value according to donor as noted supra note petitioners claimed a dollar_figure deduction for noncash contributions which was allowed and is not at issue petitioners did not provide a copy of the form_8283 noncash charitable_contributions showing that the dollar_figure contribution has not already been allowed and they have otherwise failed to meet the substantiation requirements for a contribution greater than dollar_figure based on the foregoing respondent’s determination is sustained except that petitioners are entitled to an additional dollar_figure deduction above the dollar_figure respondent allowed for cash charitable_contributions for petitioners have otherwise failed to substantiate the remaining claimed contribution deductions for either year to reflect the foregoing decision will be entered under rule
